DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Claim 1 recites the limitation of “an exhaust system for guiding a flow of air expelled by a mold during its filling towards at least one adjacent mold” 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1 recites “the installation further comprising.” in the last line of the claim 1 without providing any further limitation following the term comprising. Therefore, the claim is incomplete because of having incomplete claimed subject matter and one of ordinary skill in the art is not capable of apprising the scope of the claimed limitation.
	Claim 11 recites “a frame arranged to border the cassette around its periphery” wherein the citation of “its” renders the claim vague and indefinite because it is not clear if “its” refers back to the previously cited “frame” or the previously cited “cassette”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roumeau (FR 2 779 318), the prior art submitted by Applicant.
	Roumeau (FR 2 779 318) disclose a cheese mold wherein curds and whey (3) are dispensed into cheese molds (17) from a hopper (2), via a distribution tray (7). During filling each mold contains a form (16). The annular space around the form and the funnel (8) above are filled with curds, then the form is removed, leaving the correct volume of curds in the mold.
Further, Roumeau (FR ‘318) teaches use of forms of the correct size allow the molds, and filling funnels to be filled brim full, before removal of the forms. This is easier to do than dispense an exact volume or weight into each mold. The process can be automated, avoiding risk of contamination by human operators. Different sized cheeses can be produced by using different sized forms, making it easy to change product.
[AltContent: arrow][AltContent: textbox (Distribution openings (4))][AltContent: arrow][AltContent: textbox (A distribution base (5))][AltContent: arrow][AltContent: arrow][AltContent: textbox (Molds (17))][AltContent: arrow][AltContent: textbox (A hopper)][AltContent: textbox (Supplying device (2))][AltContent: arrow][AltContent: textbox (A hopper of the supplying device)][AltContent: arrow][AltContent: textbox (A supplying device (2))]
    PNG
    media_image1.png
    362
    574
    media_image1.png
    Greyscale

[AltContent: textbox (A connection plate)][AltContent: arrow][AltContent: textbox (An exhaust system comprising exhaust channels (18))][AltContent: arrow][AltContent: arrow][AltContent: textbox (A distribution plate (7) comprising orifices (8))][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    677
    494
    media_image2.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    593
    453
    media_image3.png
    Greyscale



	As to claim 1, Roumeau (FR ‘318) disclose a molding installation (1) for molding a curd/serum mixture (3), the installation comprising: a supplying device (2) configured to collect and distribute a volume of curd and serum (3) to be molded, the supplying device (2) including a hopper converging towards a lower distribution base (5) provided with distribution openings (4); molds (17) inside which the curd/serum mixture (3) is intended to be poured; a distribution plate (7) pierced with orifices (8) directly below which the molds (17) are disposed during the molding, the supplying device (2) being movable horizontally with respect to the distribution plate (7) in a direction of displacement; and an exhaust system (18) for guiding a flow of air expelled by a mold (17) during its filling towards at least one adjacent mold (17), wherein the supplying device (2) comprises a connection plate disposed at least in part around the lower distribution base (5) of the hopper and configured to be in contact with the distribution plate (7) during the molding of the curd/serum mixture (3) in the molds (17).
	As to claim 2, Roumeau (FR ‘318) teaches the exhaust system comprises exhaust grooves (18) extending from the lower distribution base of the hopper towards the connection plate.
	As to claim 3, Roumeau (FR ‘318) further teaches at least one exhaust groove (18) is located downstream of each of the distribution openings (4), the at least one exhaust groove (18) extending in a direction substantially parallel to the direction of displacement.
	As to claim 4, Roumeau (FR ‘318) teaches the connection plate surrounds at least upstream and downstream the lower distribution base (5) of the hopper.
	As to claim 5, Roumeau (FR ‘318) discloses the connection plate surrounds a periphery of the lower distribution base (5) of the hopper.
	As to claim 6, Roumeau (FR ‘318) teaches the exhaust grooves (18) are located downstream and upstream of each of the distribution openings (4) and 
	As to claim 7, Roumeau (FR ‘318) discloses a seal interposed between the lower distribution base (5) of the hopper and the connection plate.
	As to claim 8, Roumeau (FR ‘318) teaches the lower distribution base (5) of the hopper and the connection plate each have a lower surface and the lower faces are flush with each other.
	As to claim 9, Roumeau (FR ‘318) discloses the distribution plate (7) comprises: a cassette (22) pierced with orifices (15) directly below which the molds (17) are disposed during the molding; and a frame arranged to border the cassette (22) around a periphery of the cassette (22), wherein the cassette (22) and the frame comprise a removable cooperation structure so that the cassette and the frame are removably secured.
[AltContent: arrow][AltContent: textbox (A frame)][AltContent: textbox (A cassette (22))][AltContent: arrow][AltContent: arrow][AltContent: textbox (Orifices (15))]
    PNG
    media_image4.png
    463
    565
    media_image4.png
    Greyscale

	As to claim 10, Roumeau (FR ‘318) teaches the cassette (22) and the frame each have an upper surface which is substantially flat and the upper surface are substantially flush with each other in an assembled position.
11, Roumeau (FR ‘318) discloses a molding installation (1) for a curd/serum mixture (3), the molding installation (1) comprising: a supplying device (2) configured to collect and distribute a volume of curd and of serum (3) to be molded, the supplying device (2) comprising a hopper converging towards a lower distribution base (5) provided with distribution openings (4); molds (17) inside which the curd/serum mixture (3) is poured; and a distribution plate (7) pierced with orifices (8) directly below which the molds (17) are disposed during the molding, the supplying device (2) being movable horizontally with respect to the distribution plate (7) in a direction of displacement, wherein the distribution plate (7) comprises a cassette (22) pierced with the orifices (15) directly below which the molds (17) are disposed during the molding and a frame arranged to border the cassette (22) around its periphery, the cassette (22) and the frame including a removable cooperation structure so that the cassette (22) and the frame are removably secured.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 17/074,101 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the structural limitations claimed for the molding installation, in the copending application, is very similar to the claimed subject matter of the instant application to the extent that claimed subject matter of the both applications are not patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Grandin et al. (US 4,676,475) discloses a moulding device for the manufacture of semi-hard pressed cheeses from a liquid pre-cheese, such a device is made in two superposable parts, adapted to be removably assembled together. The upper part may be constituted by interchangeable individual moulds or by an assembly of moulds connected to one another. The lower part may be constituted by a multi-mould plate comprising upwardly open half-cavities for moulding and grooves for interlocking and the upper part is constituted by a counter-mould plate comprising downwardly open half-cavities for moulding, complementary of the half-cavities of the multi-mould plate, and ribs for interlocking. (See the abstract and the claims)
Correspondence Response
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215. The examiner can normally be reached M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S. DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEYED MASOUD MALEKZADEH/            Primary Examiner
Art Unit 1754                                                                                                                                                                                            	01/15/2022